DETAILED ACTION
This Office Action is in response to RCE and Amendment filed on 01/27/2022. 
Claims 1 – 5, 8 – 15, 18 – 24 are pending for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claim 1 have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn in view of Applicant’s amendment.

Claim Objections
Claims 2, 12, 20 are objected to because of the following informalities:  
Claim 2 should read “wherein the required torque corresponds to a sum of a creep torque output from the motor and an acceleration torque determined corresponding to the
Claim 12 should read “wherein the required torque corresponds to a sum of a creep torque output from the motor and an acceleration torque determined corresponding to the operation amount of the accelerator pedal.” Because the limitation “operation amount of the accelerator pedal” is introduced in claim 11, line 14 – 15.
Claim 20 should read “wherein the required torque corresponds to a sum of a creep torque output from the motor and an acceleration torque determined corresponding to the operation amount of the accelerator pedal.” Because the limitation “operation amount of the accelerator pedal” is introduced in claim 10, line 17 – 20.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5, 8 – 15, 18 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, 
Line 15 – 18 recites “ first determining a revolutions per minute (RPM) of the engine based on a ratio of the operation amount of the accelerator pedal to a maximum RPM of the 
Line 19 – 21 recites “moving the operating point to a point having higher efficiency on a contour power line within a certain ratio at the RPM obtained by multiplying an APS % of a driver by the maximum RPM of the driver;”. First, there is lack of antecedent basis for the limitation “the RPM” as it is unclear referring to “RPM of the engine” or “RPM of the motor.” There is also lack of antecedent basis for the limitation “the maximum RPM of the driver”. Second, the limitation “APS% of a driver” and “the maximum RPM of the driver” render to be indefiniteness because they don’t have sufficient metes and bounds for these limitation. For the purpose of compact prosecution and in light of the specification, Examiner will interpret claim 1, line 19 – 21 as “moving the operating point to a point having higher efficiency on a contour power line within a certain ratio at the RPM of the engine obtained by multiplying an APS % based on the operation amount of the accelerator pedal by the maximum RPM of the engine;” (Specification, Par. [0069 – 0078]). 
Claims 2 – 5, 8 – 9 are dependent on claim 1 and do not cure the deficiencies thereof, therefore claims 2 – 5, 8 – 9 are rejected for the same reason as claim 1 above.
As per claim 10,
Line 12 – 14 recites “causing the hybrid controller to move the operating point to a point having higher efficiency on a contour power line within a certain ratio at an RPM obtained by multiplying an APS % of a driver by a maximum RPM of the driver;” The limitation “an APS% of a driver” and “a maximum RPM of the driver” render to be indefiniteness because they don’t have sufficient metes and bounds for these limitation. For the purpose of of the engine obtained by multiplying an APS % based on an operation amount of the accelerator pedal by a maximum RPM of the engine” (Specification, Par. [0069 – 0078]).
Line 17 – 20 recites “first determining a revolutions per minute (RPM) of the engine based on a ratio of the operation amount of the accelerator pedal to the maximum RPM of the engine and then determining an engine torque to satisfy the engine generation power at the determined RPM of the engine;” There is lack of antecedent basis for the limitation “the operation amount of the accelerator pedal” and the limitation “the maximum RPM of the engine”.
Claims 20 – 24 are dependent on claim 10 and do not cure the deficiencies thereof, therefore claims 20 – 24 are rejected for the same reason as claim 10 above.
As per claim 11,
Line 13 – 14 recites “determine a revolutions per minute (RPM) of the engine based on a ratio of the operation amount of the accelerator pedal to a maximum RPM of the engine;” There is lack of antecedent basis for the limitation “the operation amount of the accelerator pedal”.
Line 22 – 24 recites “move the operating point to a point having higher efficiency on a contour power line within a certain ratio at the RPM obtained by multiplying an APS % of a driver by the maximum RPM of the driver.” First, there is lack of antecedent basis for the limitation “the RPM” as it is unclear referring to “RPM of the engine” or “RPM of the motor.” There is also lack of antecedent basis for the limitation “the maximum RPM of the driver”. Second, the limitation “APS% of a driver” and “the maximum RPM of the driver” of the engine obtained by multiplying an APS % based on the operation amount of the accelerator pedal by the maximum RPM of the engine;” (Specification, Par. [0069 – 0078]).
Claims 12 – 15, 18 – 19 are dependent on claim 11 and do not cure the deficiencies thereof, therefore claims 12 – 15, 18 – 19 are rejected for the same reason as claim 11 above.

Allowable Subject Matter
Claims 1 – 5, 8 – 15, 18 – 24 are rejected under the 112(b) rejection, but would be allowable if overcome the 112(b) rejection. Claims 2, 12, 20 also need to make appropriate correction to overcome the claims objection to be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668